Fourth Court of Appeals
                               San Antonio, Texas
                                     October 31, 2018

                                   No. 04-18-00583-CR

                          Jose Manuel HERNANDEZ PEREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR4049
                    Honorable Daphne Previti Austin, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on October 31, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court